Exhibit 10.25


FIRST AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
CONVERGYS CORPORATION


THIS FIRST AMENDMENT, dated and effective as of the twenty-seventh day of
January, 2017, unless otherwise stated herein, by and between Fidelity
Management Trust Company (the “Trustee”) and Convergys Corporation (the
“Sponsor”);


WITNESSETH:


WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust Agreement
dated December 23, 2011, with regard to the Convergys Corporation Executive
Deferred Compensation Plan and Convergys Corporation Deferred Compensation Plan
for Non-Employee Directors (the “Plan”); and


WHEREAS, the Sponsor has informed the Trustee that effective as of the close of
the market (“Market Close”) on January 27, 2017, the Convergys Corporation
Shares (SAQJ) will be frozen to all transactions; and


WHEREAS, the Sponsor has notified the Trustee that, effective February 1, 2017,
the Sponsor wishes to convert Convergys Corporation Shares (SAQJ) from share
accounted stock trusteed by the Trustee to a hybrid stock which will consist of
unfunded Convergys Corporation Shares (UWXR) to be held apart from the Trust by
the Sponsor and its transfer agent; and


WHEREAS, the Sponsor now desires, and hereby directs the Trustee, in accordance
with Section 8(b) of the Trust Agreement and pursuant to the letter of direction
provided by the Sponsor to the Trustee in writing dated January 5, 2017, to
commence the reallocation of all participant balances held in Convergys
Corporation Shares (SAQJ) at Market Close on January 31, 2017 (“Stock
Reallocation”), in accordance with the Trustee’s best practices in the
marketplace, as acknowledged and understood by the Sponsor, and continuing until
all of the Convergys Corporation Shares (SAQJ) are reallocated. The Sponsor
further directs that upon completion of the reallocation of the last order, the
Trustee shall return the Convergys Corporation Shares (SAQJ) held in the Trust
to the Sponsor’s transfer agent. The parties hereto agree that the Trustee shall
have no discretionary authority with respect to this reallocation directed by
the Sponsor. Any variation from the procedure described herein may be instituted
only at the express written direction of the Sponsor; and


WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 14 thereof;


NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:


(1)
Effective at Market Close on January 27, 2017, amending Schedule C, Investment
Options, to delete the following:



•
Convergys Corporation Shares (frozen to new investments, except for reinvestment
of dividends)



And replace it with the following:


•
Convergys Corporation Shares (SAQJ) (frozen to all transactions)



(2)
Effective upon completion of the above-referenced Stock Reallocation, adding the
following WHEREAS clause to the WHEREAS clause section of the Trust Agreement:



WHEREAS, the Sponsor wishes to continue the previously established trust for
which the Trustee serves as trustee that will continue to hold and invest the
plan assets under the Plan, except for the Convergys Corporation Shares (UWXR)
which shall be held apart from the Trust by the Sponsor and its transfer agent,
which are to be managed for the exclusive benefit of Participants in the Plan
and their beneficiaries, and the Trust and separately held Convergys Corporation
Shares (UWXR) shallform a part of the Plan; and


(3)
Effective upon completion of the above-referenced Stock Reallocation, restating
Section 1(ff), “Sponsor Stock”, in its entirety, as follows:



(ff)    “Convergys Corporation Shares (UWXR)”


“Convergys Corporation Shares (UWXR)” shall mean the stock of the Sponsor held
and maintained separately by the Sponsor and its transfer agent.


(4)
Effective upon completion of the above-referenced Stock Reallocation, deleting
Section 1(gg), “Stock Fund”, in its entirety, and re-lettering all subsequent
subsections accordingly.



(5)
Effective upon completion of the above-referenced Stock Reallocation, restating
Section 5(a), Selection of Investment Options, in its entirety, as follows:



(a)
Selection of Investment Options.



The Trustee shall have no responsibility for the selection of investment options
under the Trust and shall not render investment advice to any person in
connection with the selection of such options. The parties acknowledge that the
Sponsor is capable of evaluating investment risks independently.  The Sponsor
affirms that at all times all decisions concerning the plan's investment line-up
or its investment strategies, including, but not limited to, evaluations of
information provided by Trustee or its affiliates, shall be made by exercising
independent judgment.


(6)
Effective upon completion of the above-referenced Stock Reallocation, restating
Section 5(f), Sponsor Stock (frozen to new investments, except for reinvestment
of dividends), in its entirety, as follows:



(f)        Convergys Corporation Shares (UWXR).


Plan investments in Convergys Corporation Shares (UWXR) shall be held separate
from the Trust and processed in accordance with separate operating procedures
set forth in the Plan Administration Manual.


(7)
Effective upon completion of the above-referenced Stock Reallocation, amending
Schedule B, Fee Schedule, to restate the “Stock Administration Fee” and
“Commission” sections, in their entirety, as follows:



Stock Administration Fee: To the extent that assets are invested in Cincinnati
Bell Common Stock, .10% of such assets in the Trust payable pro rata quarterly
on the basis of such assets as of the calendar quarter's last valuation date,
but no less than $10,000 per year nor more than $35,000 per year.


Stock Commissions: FBSLLC shall be entitled to remuneration in the amount of no
more than $0.029 commission on each share of Cincinnati Bell Common Stock. Any
increase in such remuneration may be made only by written agreement between the
Sponsor and Trustee.


(8)
Effective upon completion of the above-referenced Stock Reallocation, amending
Schedule C, Investment Options, to delete the following:



•
Convergys Corporation Shares (SAQJ) (frozen to all transactions)



(9)
Effective upon completion of the above-referenced Stock Reallocation, amending
Schedule C, Investment Options, to add the following:



•
Convergys Corporation Shares (UWXR) (held separately by the Sponsor and its
transfer agent) (frozen to new investments, except for reinvestment of
dividends)





IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this First Amendment
to be executed by their duly authorized officers effective as of the day and
year first above written. By signing below, the undersigned represent that they
are authorized to execute this document on behalf of the respective parties.
Notwithstanding any contradictory provision of the agreement that this document
amends, each party may rely without duty of inquiry on the foregoing
representation.


CONVERGYS CORPORATION
FIDELITY MANAGEMENT TRUST

COMPANY
    


By: /s/ Jarrod B. Pontius 1/24/2017     By: /s/ Greg Gardiner        
1/25/2017    
Authorized Signatory Date        FMTC Authorized Signatory Date




Name: Jarrod B. Pontius     Name: Greg Gardiner                




Title: General Counsel and Chief Admin. Officer    Title: Senior Vice President,
Relationship Mgmt.    
    


















    


1
    

